    USDC IN/ND case 1:19-cv-00245-JD document 20 filed 02/12/21 page 1 of 3


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION
  LORI ELIZABETH DAVID,                         )
                                                )
          Plaintiff,                            )
                                                )
          v.                                    )   Case No. 1:19-CV-00245 JD
                                                )
  ANDREW M. SAUL, Commissioner of               )
  Social Security,                              )
                                                )
          Defendant.                            )

                                    OPINION AND ORDER

       The Court previously remanded this social security appeal to the Commissioner for

further proceedings on plaintiff Lori David’s claim for benefits. The Court also awarded

attorneys’ fees under the Equal Access to Justice Act in the amount of $4,014. [DE 17]. On

remand, the Commissioner made a fully favorable decision on Ms. David’s claim. That resulted

in an award of past-due benefits in the amount of $85,028. [DE 18-5]. Ms. David’s attorney now

moves for an award of attorneys’ fees under 42 U.S.C. § 406(b) and seeks one quarter of the

amount of past-due benefits, which is $21,257. [DE 18]. Counsel also represents that he will

return the EAJA award ($4,014) to Ms. David upon receipt of the 406(b) award. The total

amount requested by Ms. David’s attorney then is $17,243. The Commissioner does not oppose

this request provided that the Court determines the requested amount is a reasonable fee and that

the plaintiff’s counsel refund the previously awarded EAJA fees. [DE 19].

       Under § 406(b), an attorney who has successfully represented a claimant in federal court

may receive “a reasonable fee for such representation, not in excess of 25 percent of the total

past-due benefits to which the claimant is entitled by reason of such judgment . . . .” 42 U.S.C.

§ 406(b)(1)(A). Counsel cannot recover fees under both the EAJA and § 406(b), though, so they
    USDC IN/ND case 1:19-cv-00245-JD document 20 filed 02/12/21 page 2 of 3


must either refund the EAJA award or subtract that amount from the § 406(b) request. See

Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002) (explaining that “an EAJA award offsets an

award under Section 406(b)”).

         The fees awarded under 406(b) must be reasonable. Gisbrecht, 535 U.S. at 809. The

Supreme Court has explained:

         Congress has provided one boundary line: Agreements are unenforceable to the
         extent that they provide for fees exceeding 25 percent of the past-due benefits.
         Within the 25 percent boundary, . . . the attorney for the successful claimant must
         show that the fee sought is reasonable for the services rendered . . .

         Courts that approach fee determinations by looking first to the contingent-fee
         agreement, then testing it for reasonableness, have appropriately reduced the
         attorney’s recovery based on the character of the representation and the results the
         representative achieved. If the attorney is responsible for delay, for example, a
         reduction is in order so that the attorney will not profit from the accumulation of
         benefits during the pendency of the case in court. If the benefits are large in
         comparison to the amount of time counsel spent on the case, a downward
         adjustment is similarly in order.

Id. at 807–08 (citations and footnotes omitted).

         The Court finds the requested fee is reasonable under that standard. Counsel spent 19.8

hours of attorney time on Ms. David’s appeal in this Court. [DE 18-2]. Considering the attorney

time and the total 406(b) award requested, that would result in a rate of $1,073.59 per hour. But

reducing the total by the EAJA fee award (the smaller of the two awards), results in a rate of

$870.89 per hour, which is well within the range of rates that courts have approved in this

context. The 25% award to the plaintiff’s counsel is also consistent with the assignment made in

the fee agreement. [DE 18-1].

         The Court therefore GRANTS the motion for attorneys’ fees under § 406(b) in the

amount of $21,257 and ORDERS the Commissioner to pay that amount out of the award of past-

due benefits. [DE 18]. Upon receipt of that amount, counsel shall refund the EAJA award to Ms.

David.

                                                   2
USDC IN/ND case 1:19-cv-00245-JD document 20 filed 02/12/21 page 3 of 3


  SO ORDERED.

  ENTERED: February 12, 2021

                                       /s/ JON E. DEGUILIO
                                Chief Judge
                                United States District Court




                                   3
